Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Hooker Furniture Corporation (the “Company”) Quarterly Report on Form 10-Q for the quarterly period ended May 1, 2011 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), each of the undersigned certifies pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to the best of his knowledge: a. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and b. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: June 7, 2011 By: /s/ Paul B. Toms, Jr. Paul B. Toms, Jr. Chairman, President and Chief Executive Officer By: /s/ Paul A. Huckfeldt Paul A. Huckfeldt Vice President - Finance andAccounting and Chief Financial Officer
